

115 HRES 932 IH: Expressing solidarity with the Tuidang Movement whereby Chinese citizens renounce their ties to the Chinese Communist Party and its affiliates, and calling for an immediate end to the campaign to persecute Falun Gong practitioners.
U.S. House of Representatives
2018-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 932IN THE HOUSE OF REPRESENTATIVESJune 8, 2018Mr. Rohrabacher submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing solidarity with the Tuidang Movement whereby Chinese citizens renounce their ties to the
			 Chinese Communist Party and its affiliates, and calling for an immediate
			 end to the campaign to persecute Falun Gong practitioners.
	
 Whereas the CCP has caused unnatural deaths of at least 60 million people in China; Whereas the CCP continues to violently suppress peaceful movements, including during the Tiananmen Square student democratic movement and the 19-year long, on-going persecution of Falun Gong;
 Whereas the CCP is responsible for organ harvesting of Falun Gong practitioners, dissidents, and minority groups;
 Whereas according to the United States Commission on International Religious Freedom’s (USCIRF) 2017 Annual Report on China, The government continued to detain, imprison, and torture countless religious freedom advocates, human rights defenders, and religious believers, including highly persecuted Falun Gong practitioners.;
 Whereas according to the World Organization to Investigate the Persecution on Falun Gong (WOIPFG), the genocidal mass killing of Falun Gong practitioners via live organ harvesting has been orchestrated and committed by the CCP;
 Whereas the 610 Office was established on June 10, 1999, to coordinate and execute operations aimed at eliminating practitioners of Falun Gong;
 Whereas according to the United States Congressional-Executive Commission on China’s (CECC) 2017 Annual Report, Government officials continued to detain or otherwise restrict the freedom of Catholic and Christian leaders in both the underground and official church.;
 Whereas the CCP coerced the Vatican to accept party-nominated bishops in China; Whereas the Tuidang Movement supports freedom for the Chinese people and renouncing membership in the CCP and its affiliates; and
 Whereas the number of people renouncing their membership in the CCP reached a total of approximately 300 million in 2018: Now, therefore, be it
		
	
 That the House of Representatives— (1)expresses solidarity with Falun Gong practitioners and their families;
 (2)calls upon the Chinese Communist Party (CCP) to immediately cease and desist its campaign to persecute Falun Gong; and
 (3)expresses support for the Tuidang Movement and their pursuit of a free and democratic government in China.
			